                  UNITED STATES DISTRICT COURT
                             FOR THE
                       DISTRICT OF VERMONT

Lori Meredith Weatherford     :
         Plaintiff,           :
                              :
         v.                   :       File No. 2:19-CV-117
                              :
Economic Services             :
University of Vermont,        :
         Defendants.          :

                       OPINION AND ORDER
                            (Doc. 1)

    Plaintiff Lori Meredith Weatherford, proceeding pro se,

brings this action claiming that she has been the victim of

forced live medical experimentation by all social service

agencies, businesses, medical companies, and other unnamed

individuals including Economic Services University of

Vermont. Weatherford entitled this claim as a “cease and

desist letter.”

    Currently before the Court is Weatherford’s motion to

proceed in forma pauperis.    Because Weatherford has made the

showing of poverty required under 28 U.S.C. § 1915, her

motion (Doc. 1) is GRANTED.       Nonetheless, for the reasons

set forth below, her case is DISMISSED.

    Under 28 U.S.C. § 1915(e)(2)(B), a district court shall

dismiss an in forma pauperis action where it is satisfied

that the action is “(i) frivolous or malicious; (ii) fails
to state a claim on which relief can be granted; or (iii)

seeks monetary relief against a defendant who is immune from

such relief.”   An action is “frivolous” when either: “(1)

the factual contentions are clearly baseless, such as when

allegations are the product of delusion or fantasy; or (2)

the claim is based on an indisputably meritless legal

theory.”   Livingston v. Adirondack Beverage Co., 141 F.3d

434, 437 (2d Cir. 1998) (internal quotations omitted).

    In Denton v. Hernandez, 504 U.S. 25 (1992), the Supreme

Court noted that:

    the in forma pauperis statute, unlike Rule
    12(b)(6) [of the Federal Rules of Civil Procedure]
    “accords judges not only the authority to dismiss
    a claim based on an indisputably meritless legal
    theory, but also the unusual power to pierce the
    veil of the complaint’s factual allegations and
    dismiss those claims whose factual contentions are
    clearly baseless.”

Denton, 504 U.S. at 32 (quoting Neitzke v. Williams, 490

U.S. 319, 327 (1989)).   “[A] finding of factual

frivolousness is appropriate when the facts alleged rise to

the level of the irrational or the wholly incredible whether

or not there are judicially noticeable facts available to

contradict them.”   Id. at 33.

    Here, Weatherford claims that she has been

“experimented on” because it was “implied” to her that she

                                 2
had committed crimes.   She alleges that medical testing

equipment was placed in her motor vehicle and her driver’s

license was suspended because of tickets that she acquired

due to the medical experiments that were taking place while

she drove.   She alleges that her vehicle was towed and the

tow company told her that her vehicle now belonged to the

State of New York.   Other allegations include harassment

taking place due to credit card debt which is the reason

behind the medical experimentation. She states that under

Section 805 of the Fair Debt Collections Act, “medical

experimentation projects are still illegal.” She also

contends that she is being discouraged from going to college

or working due to the fact that the experiments take place

while she is at work.   In her pleadings, she makes reference

to the fact that she is discouraged from taking walks

outside because she is unable to do so without being tracked

by canines who recognize her scent and track her down at

night in order to continue the experiments while she is

sleeping.

    In addition to her allegations of medical

experimentation, she makes reference to the fact that prior

to the commencement of the experiments, she was a single


                              3
mother with custody of “both daughters.”    She states that

she had a car, no credit card debt, and was “in contact with

her family and always paid her rent and other bills” on

time.   According to her complaint, she is now “homeless,

have been estranged from my family (including children), and

I have lost my car.    I am in daily physical pain.” (Doc. 1.)

    This Court finds that Weatherford’s allegations are

generally frivolous.    As cited above, the Supreme Court has

held that a complaint is factually frivolous when the

allegations therein are “irrational or wholly incredible.”

Denton, 504 U.S. at 33.    This is such a case.   Weatherford

alleges that she has been “experimented on,” that she is the

subject of surveillance by dogs, and that everything from

the timing of the “projects” being instated to her

homelessness and familial estrangement is part of a pattern

of harassment by unnamed agencies and the Economic Services

University of Vermont.    Such claims are simply not credible,

and will not be allowed to proceed.

    The Court further finds that there is no basis for

granting leave to amend.    In light of the Second Circuit’s

“jurisprudential preference for adjudication of cases on

their merits rather than on the basis of formalities,”


                               4
Salahuddin v. Cuomo, 861 F.2d 40, 42 (2d Cir. 1998),

plaintiffs are usually given leave to amend and replead

their complaints before they are dismissed with prejudice

under 28 U.S.C. § 1915.    See, e.g., Cruz v. Gomez, 202 F.3d

593, 597-98 (2d Cir. 2000).    However, courts have the power

to dismiss without leave to amend or replead in

“extraordinary circumstances, such as where . . . the

substance of the claim pleaded is frivolous on its face . .

. .”    Salahuddin, 861 F.2d at 42 (citing Moorish Science

Temple of Am., Inc. v. Smith, 693 F.2d 987, 990 (2d Cir.

1982)).    For reasons discussed above, this is one of the

rare cases in which the claims are so clearly frivolous that

dismissal without leave to amend is appropriate.

       Accordingly, it hereby ORDERED that Weatherford’s

motion for leave to proceed in forma pauperis (Doc. 1) is

GRANTED, and the claims in this case are DISMISSED with

prejudice pursuant to 28 U.S.C. § 1915(e)(2)(B)(I).

       The Court hereby certifies that any appeal would not be

taken in good faith pursuant to 28 U.S.C. §1915(a)(3).




                               5
    Dated at Burlington, in the District of Vermont, this

18th day of July, 2019.



                  /s/William K. Sessions III
                  William K. Sessions III
                  Judge, U.S. District Court




                             6
